                            81,7(' 67$7(6 ',675,&7 &2857
                            :(67(51 ',675,&7 2) 0,&+,*$1
                                 6287+(51 ',9,6,21


 *$1,<8 $<,1/$ -$,<(2/$

        3ODLQWLII
                                                                     &DVH 1R FY
 Y
                                                                     +21 -$1(7 7 1())
 72<27$ 02725 1257+
 $0(5,&$ ,1& HW DO

        'HIHQGDQWV
 BBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                    23,1,21 $1' 25'(5

       7KLV PDWWHU LV EHIRUH WKH &RXUW RQ 3ODLQWLII¶V $SSHDO (&) 1R  RI D 0DJLVWUDWH -XGJH

RUGHU GHQ\LQJ UHFRQVLGHUDWLRQ DQG 3ODLQWLII¶V 2EMHFWLRQV (&) 1R  WR D 5HSRUW DQG

5HFRPPHQGDWLRQ RI WKH 0DJLVWUDWH -XGJH UHFRPPHQGLQJ WKDW 3ODLQWLII¶V 0RWLRQ IRU 6XPPDU\

-XGJPHQW EH GHQLHG 'HIHQGDQWV¶ 0RWLRQ IRU 6XPPDU\ -XGJPHQW EH JUDQWHG DQG WKLV FDVH EH

WHUPLQDWHG 3ODLQWLII KDV DOVR VLQFH ILOHG QLQH DGGLWLRQDO YDULRXV PRWLRQV LQFOXGLQJ IRU IXUWKHU

UHFRQVLGHUDWLRQ DQG VDQFWLRQV 7KH &RXUW KDV UHYLHZHG WKH 0DJLVWUDWH -XGJH¶V RUGHU IRU HUURU DQG

KDV SHUIRUPHG GH QRYR FRQVLGHUDWLRQ RI WKRVH SRUWLRQV RI WKH 5HSRUW DQG 5HFRPPHQGDWLRQ WR

ZKLFK REMHFWLRQ KDV EHHQ PDGH See  86&   E  DQG )(' 5 &,9 3  E   7KH

&RXUW GHQLHV WKH $SSHDO DQG WKH 2EMHFWLRQV 1RQH RI 3ODLQWLII¶V YDULRXV VXEVHTXHQW PRWLRQV DIIHFW

WKLV UHVXOW DQG WKH\ DUH WKHUHIRUH GHQLHG DV PRRW 7KLV FDVH LV SURSHUO\ WHUPLQDWHG

                                       , 3ODLQWLII¶V $SSHDO

       3ODLQWLII DSSHDOV WKH 0DJLVWUDWH -XGJH¶V RUGHU GHQ\LQJ 3ODLQWLII¶V PRWLRQ IRU

UHFRQVLGHUDWLRQ RI 3ODLQWLII DV DQ H[SHUW ZLWQHVV LQ WKLV FDVH 7KLV &RXUW ZLOO UHYHUVH DQ RUGHU RI
WKH 0DJLVWUDWH -XGJH RQO\ ZKHUH LW LV VKRZQ WKDW WKH GHFLVLRQ LV ³FOHDUO\ HUURQHRXV RU FRQWUDU\ WR

ODZ´  86& '  E  $  see also )(' 5 &,9 3  D  :' 0LFK /&LY5  D  ³µ$

ILQGLQJ LV µFOHDUO\ HUURQHRXV¶ ZKHQ DOWKRXJK WKHUH LV HYLGHQFH WR VXSSRUW LW WKH UHYLHZLQJ FRXUW

RQ WKH HQWLUH HYLGHQFH LV OHIW ZLWK WKH GHILQLWH DQG ILUP FRQYLFWLRQ WKDW D PLVWDNH KDV EHHQ

FRPPLWWHG¶´ United States v. Mabry  )G   WK &LU  TXRWLQJ United States v.

United States Gypsum Co.  86    

       7KH 0DJLVWUDWH -XGJH GHQLHG UHFRQVLGHUDWLRQ RI KHU GHFLVLRQ WKDW 3ODLQWLII¶V 5XOH 

GLVFORVXUH RI KLPVHOI DV DQ H[SHUW ZLWQHVV ZDV XQWLPHO\ DQG WKDW 3ODLQWLII LV SUHFOXGHG IURP

WHVWLI\LQJ LQ WKLV PDWWHU DV DQ H[SHUW ZLWQHVV 3ODLQWLII DVVHUWV WKDW WKH 0DJLVWUDWH -XGJH ³JRW WKH

IDFWV´ ZURQJ RQ ³3ODLQWLII¶V XQWLPHOLQHVV´ EHFDXVH 3ODLQWLII ZDV QRW UHTXLUHG WR IRUPDOO\ ILOH KLV

5XOH  GLVFORVXUHV (&) 1R  DW 3DJH,'  1RQHWKHOHVV 3ODLQWLII DFNQRZOHGJHV WKDW KH

ZDV XQWLPHO\ LQ LGHQWLI\LQJ KLPVHOI DV DQ H[SHUW DQG DUJXHV KLV XQWLPHOLQHVV ZDV KDUPOHVV id DW

3DJH,' 

       3ODLQWLII KDV IDLOHG WR VKRZ WKDW WKH 0DJLVWUDWH -XGJH¶V RUGHU ZDV FOHDUO\ HUURQHRXV RU

FRQWUDU\ WR ODZ DQG WKDW 'HIHQGDQWV ZHUH QRW SUHMXGLFHG E\ KLV XQWLPHOLQHVV $V VHW IRUWK LQ

'HIHQGDQWV¶ 5HVSRQVH (&) 1R   WKH 0DJLVWUDWH -XGJH¶V GHFLVLRQ LV IXOO\ VXSSRUWHG E\ WKH

UHFRUG 7KH 0DJLVWUDWH -XGJH QRWHG WKDW 3ODLQWLII FRQFHGHG KLV 5XOH  D  GLVFORVXUHV ZHUH

XQWLPHO\ EXW DUJXHG WKDW 'HIHQGDQWV ZHUH QRW SUHMXGLFHG E\ 3ODLQWLII¶V XQWLPHO\ DWWHPSW WR

LGHQWLI\ KLPVHOI DV DQ H[SHUW ZLWQHVV (&) 1R  DW 3DJH,'  7KH 0DJLVWUDWH -XGJH IXUWKHU

QRWHG WKDW 3ODLQWLII¶V XQWLPHO\ GLVFORVXUH GLG QRW FRPSO\ ZLWK WKH UHTXLUHPHQWV RI 5XOH  DQG

WKDW WKH GLVFORVXUH PXVW EH DFFRPSDQLHG E\ D ZULWWHQ UHSRUW DV H[SUHVVO\ UHTXLUHG LQ WKH &DVH

0DQDJHPHQW 2UGHU id  3ODLQWLII¶V IDLOXUH WR SURYLGH WKH UHTXLVLWH H[SHUW UHSRUW ZDV SUHMXGLFLDO

WR 'HIHQGDQWV id DW 3DJH,'  0RUHRYHU 3ODLQWLII¶V IDLOXUH WR SURYLGH WKH ZULWWHQ UHSRUW ZDV



                                                 
FRQWLQXLQJ DQG WKHUHIRUH WKH SUHMXGLFH WR 'HIHQGDQWV FRQWLQXHG id  7KH 0DJLVWUDWH -XGJH

SURSHUO\ GHQLHG UHFRQVLGHUDWLRQ²3ODLQWLII IDLOHG WR ³GHPRQVWUDWH D SDOSDEOH GHIHFW E\ ZKLFK WKH

&RXUW DQG WKH SDUWLHV KDYH EHHQ PLVOHG´ DQG WKDW ³D GLIIHUHQW GLVSRVLWLRQ RI WKH FDVH PXVW UHVXOW

IURP D FRUUHFWLRQ WKHUHRI´ :'0LFK /&LY5  D see (&) 1R  DW 3DJH,' 

       3ODLQWLII PDNHV DGGLWLRQDO DUJXPHQWV VXFK DV WKDW WKH 0DJLVWUDWH -XGJH HUUHG LQ WUHDWLQJ

'HIHQGDQWV¶ REMHFWLRQ WR 3ODLQWLII LGHQWLI\LQJ KLPVHOI DV DQ H[SHUW DV D PRWLRQ EXW QRQH RI WKHVH

DUJXPHQWV FKDQJH WKH RXWFRPH 3ODLQWLII¶V $SSHDO LV GHQLHG

                                     ,, 3ODLQWLII¶V 2EMHFWLRQV

       $IWHU OHQJWK\ SURFHHGLQJV LQ WKLV FDVH WKH 0DJLVWUDWH -XGJH LVVXHG D 5HSRUW DQG

5HFRPPHQGDWLRQ UHFRPPHQGLQJ WKDW 'HIHQGDQWV¶ PRWLRQ IRU VXPPDU\ MXGJPHQW EH JUDQWHG DQG

3ODLQWLII¶V PRWLRQ IRU VXPPDU\ MXGJPHQW EH GHQLHG 7KH 0DJLVWUDWH -XGJH GHWHUPLQHG WKDW

3ODLQWLII¶V FODLPV IRU  QHJOLJHQW SURGXFWLRQ  EUHDFK RI LPSOLHG ZDUUDQW\  JURVV

QHJOLJHQFH  EUHDFK RI H[SUHVV ZDUUDQW\ DQG  IDLOXUH WR ZDUQ ZHUH LQ HIIHFW D SURGXFW

OLDELOLW\ DFWLRQ DV 3ODLQWLII DFNQRZOHGJHG (&) 1R  DW 3DJH,'  +RZHYHU

3ODLQWLII KDG IDLOHG WR VXEPLW DQ\ H[SHUW WHVWLPRQ\ RU H[SHUW HYLGHQFH LQ VXSSRUW RI KLV FODLPV DV

UHTXLUHG WR PDLQWDLQ D SURGXFW OLDELOLW\ DFWLRQ XQGHU 0LFKLJDQ ODZ id DW 3DJH,'  7KH RQO\

³HYLGHQFH´ FLWHG E\ 3ODLQWLII ZDV KLV RZQ ³H[SHUW UHSRUW´ ZKLFK ZDV KHOG LQDGPLVVLEOH id  7KXV

3ODLQWLII KDG IDLOHG WR SUHVHQW RU LGHQWLI\ DQ\ DGPLVVLEOH HYLGHQFH FUHDWLQJ D JHQXLQH IDFWXDO GLVSXWH

QHFHVVLWDWLQJ D WULDO DQG 'HIHQGDQWV ZHUH HQWLWOHG WR VXPPDU\ MXGJPHQW id 

       3ODLQWLII VHWV IRUWK IRXU REMHFWLRQV WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ  WKH 0DJLVWUDWH

-XGJH VKRXOG KDYH UHFXVHG KHUVHOI IURP WKLV FDVH EHIRUH WKH 5HSRUW DQG 5HFRPPHQGDWLRQ ZDV

ILOHG  WKH 5HSRUW DQG 5HFRPPHQGDWLRQ ZDV SUHPDWXUH EHFDXVH LW ZDV ILOHG EHIRUH PDQ\ RI

3ODLQWLII¶V SOHDGLQJV  WKH 0DJLVWUDWH -XGJH IDLOHG WR SURSHUO\ DSSO\ WKH VXPPDU\ MXGJPHQW



                                                  
VWDQGDUGV LQ DQDO\]LQJ WKH SDUWLHV¶ FURVVPRWLRQV DQG  WKH 0DJLVWUDWH -XGJH GHQLHG 3ODLQWLII¶V

KLV GXH SURFHVV ULJKWV E\ QRW DSSO\LQJ DQ\ OHJDO VWDQGDUG RU DQDO\VLV WR EDFN XS WKH

UHFRPPHQGDWLRQ WKDW WKLV FDVH EH ³WHUPLQDWHG´ 1RQH RI WKH DUJXPHQWV UDLVHG E\ 3ODLQWLII LQ KLV

REMHFWLRQV XQGHUPLQHV WKH 0DJLVWUDWH -XGJH¶V DQDO\VLV RU FRQFOXVLRQ WKDW 3ODLQWLII¶V VXEVWDQWLYH

OHJDO FODLPV IDLO DV D PDWWHU RI ODZ

       $V VHW IRUWK LQ 'HIHQGDQWV¶ 5HVSRQVH QRWKLQJ RI UHFRUG HVWDEOLVKHV SHUVRQDO ELDV RU

SUHMXGLFH VXFK WKDW WKH 0DJLVWUDWH -XGJH ZDV UHTXLUHG WR UHFXVH KHUVHOI IURP WKLV FDVH $W PRVW

3ODLQWLII WDNHV LVVXH ZLWK WKH 0DJLVWUDWH -XGJH¶V DGYHUVH UXOLQJV ³>-@XGLFLDO UXOLQJV DORQH DOPRVW

QHYHU FRQVWLWXWH D YDOLG EDVLV IRU D ELDV RU SDUWLDOLW\ PRWLRQ´ Liteky v. United States  86

    see Traficant v. C.I.R.  )G   WK &LU   )XUWKHU 3ODLQWLII IDLOV

WR VKRZ KRZ DQ\ SOHDGLQJV KH VXEPLWWHG²WKDW DOOHJHGO\ ZHUH ILOHG E\ WKH &OHUN DIWHU WKH 5HSRUW

DQG 5HFRPPHQGDWLRQ RU WKDW ZHUH QRW FRQVLGHUHG E\ WKH 0DJLVWUDWH -XGJH²FKDQJH WKH RXWFRPH

RI WKH VXEVWDQWLYH OHJDO FODLPV RU GHQLHG KLP GXH SURFHVV ZLWK UHVSHFW WR WKH FURVVPRWLRQV IRU

VXPPDU\ MXGJPHQW

       7KLV &RXUW ILQGV QR PHULW LQ 3ODLQWLII¶V DUJXPHQW WKDW WKH 0DJLVWUDWH -XGJH IDLOHG WR

SURSHUO\ DSSO\ WKH VWDQGDUGV IRU VXPPDU\ MXGJPHQW 7KH 0DJLVWUDWH -XGJH VHW IRUWK DQG FRUUHFWO\

DSSOLHG WKH VXPPDU\ MXGJPHQW VWDQGDUGV LQ WKH 5HSRUW DQG 5HFRPPHQGDWLRQ see (&) 1R 

DW 3DJH,'  7KH 0DJLVWUDWH -XGJH SURSHUO\ GHWHUPLQHG WKDW WKHUH ZDV QR ³JHQXLQH

IDFWXDO GLVSXWH QHFHVVLWDWLQJ D WULDO´ id DW 3DJH,'  3ODLQWLII¶V PHUH GLVDJUHHPHQW ZLWK WKH

RXWFRPH GRHV QRW HVWDEOLVK D YDOLG REMHFWLRQ )LQDOO\ 3ODLQWLII¶V REMHFWLRQ WR WKH WHUPLQDWLRQ RI

WKLV FDVH OLNHZLVH LV ZLWKRXW PHULW +DYLQJ GHWHUPLQHG WKDW 3ODLQWLII¶V OHJDO FODLPV IDLO DQG

'HIHQGDQWV DUH HQWLWOHG WR VXPPDU\ MXGJPHQW WKLV FDVH LV SURSHUO\ WHUPLQDWHG




                                                
       7KH 0DJLVWUDWH -XGJH¶V GHFLVLRQ LV VRXQG DQG LV VXSSRUWHG E\ WKH UHFRUG DQG WKH JRYHUQLQJ

ODZ 7KHUHIRUH WKH &RXUW GHQLHV WKH 2EMHFWLRQV DQG DGRSWV WKH 0DJLVWUDWH -XGJH¶V 5HSRUW DQG

5HFRPPHQGDWLRQ DV WKH 2SLQLRQ RI WKLV &RXUW

       7R WKH H[WHQW WKDW 3ODLQWLII UHOLHV RQ KLV in forma pauperis VWDWXV LQ IXUWKHU OLWLJDWLQJ WKLV

FDVH WKH &RXUW DOVR FHUWLILHV SXUVXDQW WR  86&   D   WKDW DQ DSSHDO RI WKLV -XGJPHQW

ZRXOG QRW EH WDNHQ LQ JRRG IDLWK See McGore v. Wrigglesworth  )G   WK &LU

  RYHUUXOHG RQ RWKHU JURXQGV E\ Jones v. Bock  86     

                                     ,,, 3ODLQWLII¶V 0RWLRQV

       3ODLQWLII KDV ILOHG QXPHURXV PRWLRQV IRU OHDYH WR VHHN UHFRQVLGHUDWLRQ RI UXOLQJV LQ WKLV

FDVH DV ZHOO DV IRU VDQFWLRQV WR PDNH DGGLWLRQDO ILOLQJV DQG WR VWULNH 'HIHQGDQWV¶ ILOLQJV

VXEVHTXHQW WR WKH 5HSRUW DQG 5HFRPPHQGDWLRQ 7KLV FDVH KDV EHHQ WKRURXJKO\ OLWLJDWHG DQG

SURSHUO\ GHFLGHG RQ WKH UHFRUG 1RQH RI 3ODLQWLII¶V SHQGLQJ PRWLRQV DIIHFW WKH RXWFRPH DQG WKH\

DUH WKHUHIRUH GHQLHG DV PRRW

       $ -XGJPHQW ZLOO EH HQWHUHG FRQVLVWHQW ZLWK WKLV 2SLQLRQ DQG 2UGHU See )HG 5 &LY 3



       7KHUHIRUH

       ,7 ,6 +(5(%< 25'(5(' WKDW 3ODLQWLII¶V $SSHDO (&) 1R  LV '(1,('

       ,7 ,6 )857+(5 25'(5(' WKDW 3ODLQWLII¶V 2EMHFWLRQV (&) 1R  DUH '(1,('

DQG WKH 5HSRUW DQG 5HFRPPHQGDWLRQ RI WKH 0DJLVWUDWH -XGJH (&) 1R  LV $33529(' DQG

$'237(' DV WKH 2SLQLRQ RI WKH &RXUW

       ,7 ,6 )857+(5 25'(5(' WKDW 3ODLQWLII¶V YDULRXV VXEVHTXHQW 0RWLRQV (&) 1RV

         DUH '(1,(' DV PRRW




                                                 
       ,7 ,6 )857+(5 25'(5(' WKDW WKLV &RXUW FHUWLILHV SXUVXDQW WR  86&   D 

WKDW DQ DSSHDO RI WKLV GHFLVLRQ ZRXOG QRW EH WDNHQ LQ JRRG IDLWK

       ,7 ,6 )857+(5 25'(5(' WKDW 3ODLQWLII LV SODFHG RQ QRWLFH WKDW WKLV FDVH LV QRZ

7(50,1$7(' XSRQ HQWU\ RI WKLV 2SLQLRQ DQG 2UGHU DQG WKH -XGJPHQW DQG LI 3ODLQWLII ILOHV

PRWLRQV QRWLFHV RU RWKHU GRFXPHQWV WKDW ODFN DQ\ DSSURSULDWH OHJDO DQGRU IDFWXDO EDVLV DIWHU WKLV

FDVH LV WHUPLQDWHG VXFK ILOLQJV ZLOO EH VXPPDULO\ GHQLHG RU UHMHFWHG E\ WKH &RXUW



'DWHG $XJXVW                                            V -DQHW 7 1HII
                                                             -$1(7 7 1())
                                                             8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                 
